DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 09/13/2021 for application with case number 16/364913 (filed on 03/26/2019) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-5, 9-12, and 15-17 are currently amended. Claims 8, 14, and 20 have been cancelled. Claims 21-23 are new claims. Accordingly, claims 1-7, 9-13, 15-19, and 21-23 are currently pending.

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
03/26/2019.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/26/2019 has been received and considered.
	
Response to Arguments 
Applicant's arguments filed on 09/13/2021 have been fully considered and are addressed as follows:
Regarding the Claim Objections: The objection is withdrawn, as the amended claim 1 filed on 09/13/2021 has properly addressed the claim informality objection recited in the Non-Final office action mailed on 06/11/2021.
Regarding the claim rejections under 35 USC §101: The rejections of claims 1-20, for being not directed to patent-eligible subject matter, are withdrawn, as the amended base claims 1, 9, and 15 filed on 09/13/2021 have overcome the rejection recited in the Non-Final office action mailed on 06/11/2021. 
Regarding the claim rejections under 35 USC §103: Applicant’s Arguments/ Remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended base claims 1, 9, and 15 (see Examiner’s Amendment below). Accordingly, the previous prior art rejections under 35 USC §103 have been withdrawn.

Examiner’s Amendment 
The claims filed by applicant on 09/13/2021 have been considered and the following Examiner’s amendments are in addition to the above noted Applicant’s claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s claims amendment was given in the communication with Mr. Timothy Doyle (Reg. No. 51,262) on 09/17/2021 (see attached Interview Summary). The application has been amended as follows: 
As per base claim 1: 
In line 11 of the amended claim 1 filed on 09/13/2021, the phrase “at a first time” has been deleted.
In a new line before line 12 and after line 11 of the amended claim 1 filed on 09/13/2021, the phrase - -
collecting alertness information relating to decreases in attention span and operator exhaustion for the initial operator;
modifying the route limitation with respect to one or more alertness capabilities of the initial operator as predicted from the alertness information;
In lines 13-14 of the amended claim 1 filed on 09/13/2021, the phrase “a second time, a difference of the first time subtracted from the second time being greater than” has been deleted, and replaced with the phrase - - an end of - -
In line 17 of the amended claim 1 filed on 09/13/2021, the phrase “second time,” has been deleted, and replaced with the phrase - - end of the rest interval for the initial operator, - -
As per claim 2: In line 2 of the original claim 2 filed on 09/13/2021, after the word “route” and before the phrase “from the blockchain database”, the word - - limitation - - has been added.
As per claim 3: has been canceled.
As per base claim 9: 
In line 9 of the amended claim 9 filed on 09/13/2021, the phrase “at a first time” has been deleted.
In a new line before line 10 and after line 9 of the amended claim 9 filed on 09/13/2021, the phrase - -
collecting alertness information relating to decreases in attention span and operator exhaustion for the initial operator;
modifying the route limitation with respect to one or more alertness capabilities of the initial operator as predicted from the alertness information; - - has been added
In lines 11-12 of the amended claim 9 filed on 09/13/2021, the phrase “a second time, a difference of the first time subtracted from the second time being greater than” has been deleted, and replaced with the phrase - - an end of - -
In line 15 of the amended claim 9 filed on 09/13/2021, the phrase “second time,” has been deleted, and replaced with the phrase - - end of the rest interval for the initial operator, - -
In base claim 15: 
In line 8 of the amended claim 15 filed on 09/13/2021, the phrase “at a first time” has been deleted.
In a new line before line 9 and after line 8 of the amended claim 15 filed on 09/13/2021, the phrase - -
collecting alertness information relating to decreases in attention span and operator exhaustion for the initial operator;
modifying the route limitation with respect to one or more alertness capabilities of the initial operator as predicted from the alertness information;
In lines 10-11 of the amended claim 15 filed on 09/13/2021, the phrase “a second time, a difference of the first time subtracted from the second time being greater than” has been deleted, and replaced with the phrase - - an end of - -
In line 14 of the amended claim 15 filed on 09/13/2021, the phrase “second time,” has been deleted, and replaced with the phrase - - end of the rest interval for the initial operator, - -
New Claims 21-23 have been canceled

Allowable Subject Matter
Claims 1-2, 4-7, 9-13, and 15-19 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 09/13/2021 (see pages 10-14 of the Remarks), in view of Examiner’s amendments as indicated above, overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Remarks filed on 09/13/2021 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims.  All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661                           
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661